Citation Nr: 0625139	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-04 395	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for medial meniscectomy of 
the right knee with osteoarthritis and deficiency of the 
anterior cruciate ligament, status post total knee 
replacement, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had military service from January 1953 to 
December 1954.  He also had periods of service in the 
Minnesota Army National Guard from 1970 to 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In May 2004, the veteran testified at a 
hearing at the RO before the undersigned.  In February 2006, 
the Board remanded the veteran's appeal for further 
evidentiary development.  In June 2006, the Board was 
notified by the RO that the veteran had died.


FINDING OF FACT

In June 2006 the Board was notified by the RO that the 
veteran died in December 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


